Citation Nr: 1132564	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hydrocephalus.

2.  Entitlement to service connection for syndrome of inappropriate antidiuretic hormone (SIADH).

3.  Entitlement to service connection for osteomalacia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Board hearing at the RO in Nashville, Tennessee in November 2009.  The Veteran also had a hearing before a Decision Review Officer in March 2009.  These transcripts have been associated with the file.

The Board notes that in the May 2010 Board remand the Agency of Original Jurisdiction (AOJ) was referred the issue of entitlement to total disability based on individual unemployability because the Veteran indicated he had filed a VA Form 9, but the AOJ may not have received it.  See November 2009 statement of contact.  As such, this issue is again is REFERRED to the RO for proper adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As was previously noted in the May 2010 Board remand, the Veteran contends that he was exposed to chemicals and metals in-service which caused his current osteomalacia, SIADH, and hydrocephalus.  The Veteran refers to May 2007 test results which noted high levels of metals including aluminum, cadmium, and nickel.  

Furthermore, a March 2009 statement by the Veteran's private physician indicated he believed the Veteran's conditions were caused by exposure to metal while in-service.  However, the physician did not provide adequate reasoning for this conclusion, nor did he identify the likely sources of such exposure in service.  Rather, the examiner appears to rely solely on the Veteran's subjective history of exposure to these agents in service, but exposure to lead, nickel, or cadmium is not something that is capable of lay observations and is, therefore, not conclusive of the issue.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a lay person is competent to report symptoms detected through the five senses, as this requires only personal knowledge).

The May 2010 Board remand instructed the VA examiner to address the Veteran's possible exposure to chemical agents in the military, as well as his statements that he was exposed to toxic metals in-service.  The examiner was then asked to provide an opinion as to whether it was at least as likely as not that any of the above conditions were related to service.  A clear rationale was requested for any opinion given.  

The Board acknowledges that the Veteran was afforded a VA examination in June 2010 for his osteomalacia, SIADH, and hydrocephalus.  The examiner's opinion was that it was medically possible that the Veteran's conditions were related to service, however there was no medical literature to support this contention.  The examiner further stated that the Agency for Toxic Substances and Disease Registry did not link the Veteran's conditions to aluminum or nickel exposure.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

In this case, the claims should be remanded for a new VA examination.  The June 2010 examiner was asked to expressly address the Veteran's claim of exposure to chemical agents and toxic metals in-service.  Furthermore, the examiner only determined that aluminum and nickel exposure were not related to the Veteran's conditions.  However, a March 2009 private opinion specifically links the Veteran's conditions to cadmium poisoning as well.  See also August 2007 private treatment record linking cadmium poisoning to the Veteran's osteomalacia.

The Board also notes that the June 2010 examiner opined that the Veteran did not suffer from osteomalacia.  However, multiple private treatment records have listed osteomalacia as a current condition.  See e.g., April and August 2007 private treatment records.  On remand, the examiner should address these opinions.

The Board further notes that the most recent VA treatment records in the claims file are from July 2008.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from July 2008 through the present.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Because the Board's remand directives have not been substantially complied with, the AOJ must schedule the Veteran for a new VA examination as outlined below.  
The Veteran must be advised of the importance of reporting any scheduled VA examinations, as well as of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain all of the Veteran's outstanding VA treatment records for the period from July 2008 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA examination(s) to determine the nature and etiology of his claimed osteomalacia, hydrocephalus, and SIADH.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should offer the following opinions:

a)  Whether it is at least as likely as not that any of the above conditions is related to a disease or injury in service, including chemical and toxic metal exposure.

The examiner should specifically discuss the Veteran's claims that he was exposed to chemical agents and toxic metals in-service.  The examiner should also specifically comment on the private treatment records relating the Veteran's conditions to service.  See e.g., March 2009 and August 2007 private medical records.

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in May 2011.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



